DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis for the terminology “electrically coupled” in claim 1.  

Claim Objections
2.	Claims 1, 11, and 18 are objected to because of the following informalities:  Claims 1, 11, and 18 recite “other male and female elements”.  To make clear that “other” applies to both the male and female elements and clearly distinguish the first element stack from the second element stack, it is suggested to amend the claim to state –other male and other female elements--.  Appropriate correction is required.
	Claims 2 and 5 are objected to because of the following informalities:  Claims 2 and 5 recite “the second series comprises: the top female…the bottom element…at least one middle element…”.  It would be clearer if the claim defined that the second series contained the other elements, i.e. the other top female…the other bottom element…at least one other middle element.  
.  Appropriate correction is required. 
	Claims 3 and 6 appear to set forth the same limitations.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3, 5-11, 13-17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the elastomer element assembly” in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 3 and 6 recite “the first and second series includes an O-ring”.  It is unclear how both series includes one O-ring.  It appears that the first and second series each includes an O-ring.  Appropriate correction is required.
Claim 7 recites the limitation “the elastomer element assembly” in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.  

11 recites the limitation "the actuator rod" in lines 12 and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the actuator rod” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the first and second series includes an O-ring”.  It is unclear how both series includes one O-ring.  It appears that the first and second series each includes an O-ring.  
Claim 14 recites “another O-ring coupled to the bottom element”.  It is unclear if this is referring to the bottom element of the first series or the bottom element of the second series, or both the claimed bottom elements set forth in claim 11 have an O-ring.  Appropriate correction is required.  
	Claim 16 recites the limitation “an element”.  It is unclear if this is the male element, the female element, the other male element, the other female element, or an additional element.  Appropriate correction is required.
	With respect to claim 17, the claim recites the limitation “the middle…element” in line 2.  There is insufficient antecedent basis for this claim.
	With respect to claim 20, there is no antecedent basis for the limitation “the middle”.   Appropriate correction is required.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claim(s) 11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neer et al. (USP 8,403,036).
With respect to claim 11, Neer et al. disclose a high expansion bridge plug for use in a wellbore, the plug comprising: a first element stack comprising a first series of male (80) and female (82) elements; a second element stack comprising a second series of other male (82’) and female (80’) elements; wherein compressive force generated from a control assembly causes the male elements and the female elements to expand and the female elements to surround the male elements (see column 8 lines 4-34); wherein the first element stack includes a first constraint (66) coupled to a top female element of the first series and the actuator rod (28 or in the alternative 46, 54,74 are also considered actuator rods) and a second constraint (84) coupled to a bottom element of the first series; wherein the second element stack includes a third constraint (68) coupled to a top female element of the second series and the actuator rod (28) and a fourth constraint (84’) coupled to a bottom element of the second series; wherein the constraints bound the first element stack to the second element stack, control nesting and expansion of the elements, and control leak paths (see column 6 lines 16-31).
With respect to claim 15, Neer et al. disclose wherein the male and female elements have cup or conical shapes (see figures 2A and 4A-4C).
With respect to claim 16, Neer et al. disclose wherein an angle of an element of the assembly is between 5-25 degrees (wherein an angle of the assembly can be drawn .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neer et al.
With respect to claim 17, Neer et al. does not disclose the length of the top element longer than the bottom element or what that length is.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a length of 3 to 4.5 inches and longer than the bottom element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.

9.	Claims 1, 7-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neer et al. in view of Meek et al. 
With respect to claim 1, Neer et al. disclose a high expansion bridge plug for use in a wellbore, the high expansion plug comprising: a first element stack comprising a 
With respect to claim 7, Neer et al. in view of Meek et al. disclose wherein the control assembly comprises the actuator rod and at least one compression assembly, and the elastomer element assembly is slidably disposed about the actuator rod (see figures 8b, 9a, and 9b).

With respect to claim 9, Neer et al. disclose wherein an angle of an element of the assembly is between 5-25 degrees (wherein an angle of the assembly can be drawn at any point with reference to any other point and thus Neer et al. disclose this limitation).
With respect to claim 10, Neer et al. does not disclose the length of the top element longer than the bottom element or what that length is.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a length of 3 to 4.5 inches and longer than the bottom element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 18, Neer et al. disclose a method for plugging a perforation in a wellbore, the method comprising: running the high expansion bridge plug into the wellbore (see figure 2A);  wherein the high expansion bridge plug includes (see the rejection of claim 1): a first element stack comprising a first series of male and female elements; a second element stack comprising a second series of other male and female elements; and a control assembly having an actuator rod coupled to a power unit for generating a compressive force against the first element stack and the second element stack, wherein the compressive force generated causes the male elements and the female elements to expand and the female elements to at least partially encompass the male elements; wherein the first element stack includes a first constraint coupled to a 
With respect to claim 19, Neer et al. disclose wherein an angle of an element of the plug is between 5-25 degrees (wherein an angle of the assembly can be drawn at any point with reference to any other point and thus Neer et al. disclose this limitation).
With respect to claim 20, Neer et al. does not disclose the length of the top element longer than the bottom element.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the top length element longer than the bottom element, since it has been held that where the general In re Aller, 105 USPQ 233.

Allowable Subject Matter
10.	Claims 2, 3, 5, 6, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant’s arguments and amendments, filed 1/26/21, with respect to the rejection(s) of claim(s) 1-20 under Meek et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Neer et al., as noted above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/Primary Examiner, Art Unit 3672